Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 01/18/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system, a method, and a non-transitory computer readable medium; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of processing a land use permit request to determine if the permit should be rejected or approved.  Using claim 1 as a representative example that is applicable to claims 10, 19, the abstract idea is defined by the elements of:
obtaining a selection of a point of interest, wherein the point of interest is a mapping object that corresponds to geospatial location information that defines a plurality of objects and geographical boundaries; 
obtaining asset information regarding a plurality of land use objects using a plurality of data sources; 
identifying based on the asset information, a geographical buffer between the point of interest and the plurality of land use objects; and 
determining using a spatial overlay operation whether an object conflict exists between the point of interest and the plurality of land use objects based on the geographical buffer
wherein determining the object conflict comprises: 
performing a first conflict test based on a first organization data to generate a first object conflict determination; and 
performing a second conflict test based on a second organization data to generate a second object conflict determination, 
wherein the object conflict is determined by consolidating at least the first object conflict determination and the second object conflict determination

The above limitations are reciting a process by which a land use permit is being processed, and a determination is made to either approve or reject the permit (see claims 4, 5, 13, 14) based on conflict checks.  This represents a certain method of organizing human activities according to the 2019 PEG.  The act of processing a land use permit is a legal interaction that is the concept of issuing a permit to an entity or individual.  This is a concept that can be characterized as being a commercial or legal interaction that is claiming what people have been doing manually before computers were invented.  As is stated in the specification in paragraph 021, people are the ones that have traditionally been the ones processing land use permits manually.  There is a human analog to what is claimed as far as the above noted limitations that define the abstract idea are capable of being performed by people such as governmental employees or others that are responsible for reviewing land use permits for conflicts and approving or rejecting the permits.  This is claiming a human activity that falls into the categories of the PEG and is a certain method of organizing human activities.
The additional elements of the claim are the communication interface, the recitation to using a geographic information system (GIS), and the computer processor for claims 1, 11.  For claim 19 the additional elements are the non-transitory computer readable medium that stores instructions that provide functionality to perform the steps that define the abstract idea.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computer processor, a communication interface, and a GIS system (assumed to be computerized/electronic) that are merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f), 2106.05(h).  The claim is simply instructing one to practice the abstract idea by using computers to perform steps that define the abstract idea.  Other than the recitation to the communication interface and the processor, the steps that define the abstract idea can be performed by people.  A person can receive a request for a permit and can manually review maps and other information to determine if there is a conflict.  The GIS system is broadly recited and amounts to an electronic map system as opposed to using traditional paper maps.  This is evidence of the fact that the involvement of the technology that is recited in the claims is for nothing more than a tool to execute the steps that define the abstract idea.  The use of the GIS system is a link to computer implementation that is also interpreted as being an instruction for one to use computers, also see MPEP 2106.05(h).  A GIS system is just a computerized system that allows for maps to be viewed and analyzed.  When recited at a high level of generality as is done in the pending claims, this has the effect of just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application.  
The above is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computer processor, communication interface, and GIS system (all generically recited) to perform the steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f) and 2106.05(h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
	For claims 2, 11, 20, the claimed generation of the conflict report is taken as a further recitation to the same abstract idea of claim 1.  People can generate a report and the report itself is just data per se.  The limitation reciting that the generation of the report is in a graphical user interface provided by the GIS has been interpreted as a further instruction for one to practice the abstract idea using computers.  The claimed graphical user interface is recited at a high level of generality and the examiner notes that all GIS systems and computers requires an interface to allow users to interact with the system, which is why this is not considered to be anything more than a link to computer implementation.
	For claims 3, 12, the dynamic validation of the land use permit as claimed is reciting more about the abstract idea of the claims.  Nothing additional is claimed for consideration at the 2nd prong or step 2B that has not already been addressed for the independent claim.
For claims 4, 5, 13, 14, as stated above when addressing claim 1, the act of rejecting or approving the land use permits as claimed are considered to be part of the abstract idea.  Determining that there is a conflict and requiring that the conflict be removed (remediated) is just claiming more about the abstract idea.  The same applies to the claimed determining that no conflict exists and approving the permit.  These steps are what serve to define more about the abstract idea of the claims.
For claims 6, 9, 15, 18, the applicant is reciting more about the same abstract idea of claim 1.  What the buffer is based on is just further defining the abstract idea and is something that is still able to be done by people.  Claim 9 recites the field of use for the claimed abstract idea in terms of being used for drilling applications.  This just serves to define the field of use and is part of the abstract idea.
For claims 7, 16, the automatic selection of the point of interest is considered to be part of the abstract idea. The term “automatically” does not preclude human involvement.  The recitation to the selection being made by “a decision making server”, this is just linking the execution of the claimed selection step to computer implementation.  For the same reasons discussed for claim 1, this does not render the claims eligible and is taken as a mere instruction for one to practice the invention using computers (link to a particular technological environment), see MPEP 2106.05(f) and 2106.05(h).
For claims 8, 17, the claimed object conflict being extracted and inserted into a decision making report is considered to be part of the abstract idea.  The fact that the extraction is from the GIS system it taken as another instruction for one to practice the invention using computers, as was addressed for claim 1.  This is just linking the execution of the abstract idea to the GIS system and does not confer eligibility on the claimed invention.
Therefore, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, 11, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folchetti et al. (20060294062).
For claims 1, 10, 19, Folchetti teaches a system and method for determining if a given land point of interest and land use situation complies with land use constraints as set forth by local governmental regulations and zoning laws.  Folchetti teaches that the system includes a GIS system to analyze a point of interest (location of a land use request), see paragraphs 016, 045, and 063.  Disclosed is that a parcel or plot of land is identified, see paragraph 046.  Paragraphs 056 and 058 disclose that asset information regarding land use objects is obtained, which is the collection of information about the land in question and about land objects that are located near the land in question.  See paragraph 034 where it is disclosed that information is obtained about the land, including locations of water bodies, buffer zones, utilities, flood zones, etc..  The information such as the location of utilities or the location of rivers or buffer zones satisfies the claimed land use objects.  The claimed identification of a buffer is considered to be satisfied by the fact that Folchetti teaches that the system determines if constraints are satisfied such as buffer zones (paragraph 034), and/or setbacks (paragraphs 046, 070, 072).  A setback is known to those of ordinary skill in the art of land use as being “a distance from a property line, inside of which you cannot build or place structures”.  Because Folchetti teaches that the system determines compliance with buffer zones and setbacks for a point of interest (plot of land), this requires that the claimed buffer be identified, which is the size of the buffer zone or the setback itself.  The claimed identification of a geographic buffer between the point of interest and the land use objects reads on the act of determining if the land use proposal is in compliance with local buffer zones and/or setback requirements.  This is determining if there is an object conflict with the point of interest and the land use objects, such as determining that a building is located within a setback buffer from another property and cannot be built.  The claim reads on using the GIS system of Folchetti to analyze whether or not the point of interest conflicts with any land use objects in terms of buffer zones or setback distances.  Folchetti does what is claimed and is considered to anticipate what is claimed.
With respect to the claimed first and second conflict check that uses first and second organization data (just first and second information per se) and the consolidation of the object conflicts, this is considered to be satisfied by the report that is generated in Folchetti.  A report is expressly claimed in claims 2, 11, 20.  A report that summarizes information is consolidating information as claimed.  To consolidate means to combine, unite, integrate, merge.  Folchetti teaches that reports are generated, see paragraph 072.  Disclosed is that a report is generated that includes a written report and a map with identification of land use objects and other items of interest placed onto the map (a spatial overlay as claimed).  Paragraph 073 teaches that the report includes all of the land use constraints and setbacks, etc..  The specification teaches that the claimed consolidation is found in the report where the information for the find decision of the LUP is consolidated into a report.  The report of Folchetti satisfies what is claimed because the report is consolidating all of the conflicts and various information relevant to the land use permit so that a user can view the information, including in a map overlay.  This is considered to satisfy what is claimed and anticipates the claimed invention.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9, 12-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Folchetti et al. (20060294062) in view of Gupta (20190347751).
For claims 3, 12, not disclosed by Folchetti is that the GIS system is used to actually validate a land use permit based on the conflict report.  
Gupta teaches a system and method that automates the process of approving building permits.  In paragraph 019 it is disclosed that the invention allows for building proposals (requests for land use permits) are received and teaches that a verification module is used to apply zoning laws so that conflicts can be determined.  Gupta references this as being a compliance check that looks for inconsistencies in the building proposal and zoning laws and regulations, etc..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Folchetti with the further ability of being able to use the conflict report to validate (deny or approve) a land use permit, such as a permit to develop a parcel of land with a building, as taught by Gupta.  This yields the predictable result of allowing the system of Folchetti to be used to approve or deny a land use permit in an automated manner, instead of Folchetti just modeling what the result would be before the permit is applied for.  This does not involve more than ordinary skill in the art.
For claims 4, 13, it follows from the combined prior art that if a conflict is found to exist that violates buffer zones or setbacks, it follows that the permit would be rejected, until such a time that the deficiency can be remedied.  It flows from the teachings of the prior art that if a buffer zone or setback is violated, the permit would be rejected until the situation is fixed so that the permit can be approved.  
For claims 5, 14, similar to the rationale set for claim 4, if no conflict is found to exist, then the permit is approved.  This flows from the combined prior art.
For claims 6, 15, reciting that the buffer depends on a plurality of range types that are associated with the point of interest is not reciting any specific type of buffer or buffer size.  Local zoning laws and regulations are not the same for all locations and the size of a buffer is dependent on the local laws.  Different situations have different buffers for different zoning laws.  The combined prior art is considered to satisfy what is claimed for this reason, the limitation is entirely dependent on local zoning laws and buffer/setback laws.
For claims 7, 16, the use of the term “automatically” does not preclude human involvement in the process, Collegenet, Inc. v Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005).  Once a person identifies a point of interest, the server automatically identifies the point of interest by accessing the GIS system to obtain the geospatial information about the point of interest.  The prior art satisfies what is claimed.  	For claims 8, 17, Folchetti teaches that the information associated with the conflict is inserted into the report, such as the GIS map that shows the conflict objects, etc..  This is part of the report, see paragraph 072 of Folchetti.
For claims 9, 18, the recited object conflicts are directed to non-functional descriptive material as far as this is just describing the data of the conflicts.  This does not change the steps of the method or functionality of anything claimed for the system.  The location of rivers and bodies of water in Folchetti and ensuring setbacks and buffers zones are not in conflict, is a land use object that is affected by hydrocarbon releases such as oil spills.  This satisfies what is claimed.  

Response to arguments
	The traversal of the 101 rejection is not persuasive.  On page 8 the applicant recites that the claims recite a particular computer based technique for geo-spatial analysis and argues that the human mind cannot process such steps.  This is not persuasive because the claimed abstract idea was found to be a certain method of organizing human activities and not a mental process.  The examiner did not state that the claims were directed to a mental process so the argument is not addressing the actual rejection of record set forth by the examiner.  
	On page 8 the applicant argues that the invention uses a spatial overlap operation to determine if a conflict exists.  The claim broadly recites that a spatial overlay operation is performed, but the actual operation is not recited.  The act of performing a spatial overlap operation can be done by a human being using overhead projector sheets to overlay one sheet on another with overlay of whatever is on the sheets.  The linkage of this step in the claim to the computer processor is nothing more than a link to computer implementation that is an instruction for one to use a computer to perform the broadly recited operation.  This is not some kind of unconventional use of any specific type of overlay technique that would render the claims eligible.  The argument is not persuasive.  
On page 9 the applicant argues the 2nd prong of the PEG.  The applicant argues on page 9 that the claims recites specific steps to determine if there is an object conflict for a land use permit.  This is not persuasive because this is arguing the abstract idea itself, not an additional element that is not part of the abstract idea that is integrating the judicial exception into a practical application.  The specific steps that define how the process of analyzing the land use permit is done is what defines the abstract idea and is not something that can provide integration to itself.  The argument is not persuasive.
The applicant also cites to numerous previous court cases and makes the argument that all the claims need to do is recite more than the desired result and the claims are eligible. This is not persuasive.  The applicant is essentially arguing that narrow claims that recite a specific process are eligible.  Narrowness of a claimed judicial exception is not dispositive of the eligibility issue.  
in buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated:
"abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.

In SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC the court stated:
We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novel- SAP AMERICA, INC. v. INVESTPIC, LLC 3 ty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.

Therefore, the argument that the claims are reciting a specific process is not persuasive to overcome the eligibility rejection.
On page 10 the applicant argues the claimed steps that the examiner considers to be defining the abstract idea as being something that changes how a computer works and is not how this is done in the industry.  This is not persuasive to show integration into a practical application.  As stated above, the specific steps claimed are what defines the abstract idea.  The mere addition to the claims of a communication interface, a geographic information system (GIS), the computer processor and the non-transitory computer readable medium  are taken as an instruction for one to practice the invention using a computer.  This does not provide for integration at the 2nd prong, see MPEP 2106.05(f), (h).
On pages 11-12 the applicant argues step 2B and argues that the claims require specific steps that are not well understood, routine, or conventional.  The issue at hand is not whether or not the steps that define the abstract idea are well understood, it is the additional elements and how they are being used in the claim that provides for significantly more.  The claims are simply instructing one to practice the claimed abstract idea using a computer, and this does not require that an examiner show with evidence that the totality of the claimed invention was not just known in the art, but was no well known that it amounts to be ubiquitous in the art.  That would be imposing a prior art standard on claims that does not exist and is not something that the PEG instructs examiners to do.  When the issue at hand is mere computer implementation at the 2nd prong and step 2B, Berkheimer does not come into play and is not relevant to the eligibility analysis.  Using a general purpose computer (computing device) to perform a judicial exception does not amount to significantly more.  The argument is not persuasive.
The traversal of the 35 USC 102 rejection based on the newly amended claims  is considered to be moot based on the new grounds of rejection that addresses the new claim scope.  The claimed first and second conflict check that uses first and second organization data (just first and second information per se) and the consolidation of the object conflicts is considered to be satisfied by the report that is generated in Folchetti.    A report that summarizes information is consolidating information as claimed.  To consolidate means to combine, unite, integrate, merge.  Folchetti teaches that reports are generated, see paragraph 072.  Disclosed is that a report is generated that includes a written report and a map with identification of land use objects and other items of interest placed onto the map (a spatial overlay as claimed).  Paragraph 073 teaches that the report includes all of the land use constraints and setbacks, etc..  This satisfies what is claimed because the report is consolidating all of the conflicts and various information relevant to the land use permit so that a user can view the information.  This is considered to satisfy what is claimed and anticipates the claimed invention.  The argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687